                      UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION



UNITED STATES OF AMERICA,                    )       CASE NO.: 5:19MJ1322
                                             )
      Plaintiff,                             )       JUDGE JOHN ADAMS
                                             )
v.                                           )
                                             )
DAVID FELIX,                                 )       ORDER AND DECISION
                                             )
      Defendant.                             )
                                             )


       This matter comes before the Court on motion by the Government for revocation of the

magistrate judge’s order granting Defendant David Felix an unsecured bond. The Court has been

advised, having reviewed the Motion, exhibits, and transcript of the hearing before the magistrate

judge. It is hereby determined that the Government’s is GRANTED. The magistrate judge’s bond

order is REVOKED and Felix is hereby ordered DETAINED.

                                            FACTS

       On October 21, 2019, Postal Inspector Marc Kudley identified a suspicious package that was

addressed to Jessy Williams, 854 Harvard St., Akron, OH 44311. Utilizing a narcotics detection

canine, Cruiser, Kudley placed the package in a lineup with several blank parcels. Cruiser alerted

on the suspicious package. Inspector Kudley then sought and received a warrant to search the

package. The search revealed that the package contained 820 grams of methamphetamine. The

drugs were wrapped in black carbon paper and clear cellophane. Inspector Kudley then placed a

representative sample of 30 grams back into the package and added an electronic monitoring device.

                                                 1
The device was designed to alert authorities when the package was opened.

       The parcel was left on the front porch of the 854 Harvard Avenue just before noon. Roughly

two minutes after its delivery, Felix exited 864 Harvard Avenue, an address roughly three residences

south of the delivery address. Felix walked to 854 Harvard Avenue while speaking on his cell

phone. Felix examined the parcel and placed it back on the porch. Felix then returned to 864

Harvard Avenue. Twenty-seven minutes later, Felix returned to the delivery address and retrieved

the parcel. Felix once again returned to 864 Harvard Avenue and walked toward the back of the

residence. Two minutes after Felix retrieved the parcel, authorities received an alert that it had been

opened.

       Officers observed Felix throw the USPS box into the garbage can at the end of driveway at

864 Harvard Avenue. Officers further observed Felix walk to the front of the residence with the

parcel contents in his hands. Officers attempted to reach Felix before he entered the residence, but

they were unsuccessful. Instead, officers knocked on the door and announced their presence. Felix

did not respond, an officers were forced to breach the door to prevent the destruction of evidence.

As some officers entered the residence, others observed an item being thrown from the second floor

window. The item was later identified as the representative sample of methamphetamine that

Inspector Kudley had placed in the parcel.

       While conducting a safety sweep of the residence, officers recovered a .44 magnum revolver

on the kitchen table. Officers then secured a search warrant for the residence. An unknown powder

residue, scales, and an AM-15 rifle were recovered during that search. According to the proffer from

the Government, Felix admitted to ownership of the revolver. Felix allegedly had purchased and

sold the AM-15 rifle to another individual living at 864 Harvard Avenue. Felix also told officers that


                                                  2
he used marijuana on a daily basis.

         Felix had his initial appearance before the magistrate judge on October 24, 2019. Felix was

initially detained and a detention hearing was scheduled for October 29, 2019. Felix’s hearing went

forward on that date as scheduled. Neither party presented evidence. Rather, both offered support

for their respective positions via proffer. The pretrial officer was also present and answered several

questions posed by the magistrate judge. At the conclusion of the hearing, the magistrate judge

concluded that the presumption in favor of detention had been overcome and ordered Felix released

on a $20,000 unsecured bond. Felix, however, was not to be released until a satisfactory home

inspection had been completed.

         On October 30, 2019, the Government moved for revocation of the bond order. On October

31, 2019, the motion for revocation was assigned to the undersigned. At that time, the Court ordered

that Felix remain in detention pending review of the Government’s motion. The Court now resolves

that motion.

                                        APPLICABLE LAW

         18 U.S.C. § 3145(b) permits this Court to review the pretrial detention order of a magistrate

judge.

         If a person is ordered detained by a magistrate judge, or by a person other than a
         judge of a court having original jurisdiction over the offense and other than a Federal
         appellate court, the person may file, with the court having original jurisdiction over
         the offense, a motion for revocation or amendment of the order. The motion shall be
         determined promptly.

18 U.S.C. § 3145(b). When this Court “acts on a motion to revoke or amend a magistrate’s pretrial

detention order, [it] acts de novo and must make an independent determination of the proper pretrial

detention or conditions for release.” United States v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992).


                                                   3
“[M]eaningful de novo review means that the district court should engage in the same analysis, with

the same options, under § 3142 as the magistrate judge.” United States v. Yamini, 91 F.Supp. 2d

1125, 1129 (S.D. Ohio 2000).

       A judicial officer must order a defendant detained if no condition will reasonably assure

his/her appearance at trial or if there is a serious risk to the safety of others or the community. 18

U.S.C. § 3142(e). A court, however, must consider all reasonable less restrictive alternatives to

detention. 18 U.S.C. § 3142(e).

       The Bail Reform Act of 1984 specifies that a finding that no conditions will reasonably

assure the safety of another person or the community must be supported by clear and convincing

evidence. 18 U.S.C. § 3142(f). However, no standard of proof is given for a finding that no

conditions will reasonably assure the defendant’s appearance. Courts have held that such a finding

must be supported by a preponderance of the evidence. United States v. Patriarca, 948 F.2d 789,

793 (1st Cir. 1991); United States v. Aitken, 898 F.2d 104, 107 (9th Cir. 1990); United States v.

King, 849 F.2d 485, 489 (11th Cir. 1988); United States v. McConnell, 842 F.2d 105, 110 (5th Cir.

1988); United States v. Jackson, 823 F.2d 4, 5 (2nd Cir. 1987); United States v. Vortis, 785 F.2d 327,

328-29 (D.C. Cir.) (per curiam); United States v. Portes, 786 F.2d 758, 765 (7th Cir. 1985); United

States v. Orta, 760 F.2d 887, 891 n.20 (8th Cir. 1985).

       18 U.S.C. § 3142(g) sets forth factors that a court must consider when determining whether

to release a defendant on bail/bond, with or without conditions, or order that he be held in custody

until completion of trial. The factors listed in Section 3142(g) are as follows:

       (1) the nature and circumstance of the offense charged, including whether the offense
       is a crime of violence or involves a narcotic drug;

       (2) the weight of the evidence against the person;

                                                  4
        (3) the history and characteristics of the person, including –

        (A) the person’s character, physical and mental condition, family ties,
        employment, financial resources, length of residence in the community,
        community ties, past conduct, history relating to drug or alcohol abuse,
        criminal history, and record concerning appearance at court proceedings;
        and

        (B) whether, at the time of the current offense or arrest, the person was on
        probation, on parole, or on other release pending trial, sentencing, appeal,
        or completion of sentence for an offense under Federal, State, or local law;
        and

        (4) the nature and seriousness of the danger to any person or the community that
        would be posed by the person’s release.

Moreover,

        [s]ubject to rebuttal by the person, it shall be presumed that no condition or
        combination of conditions will reasonably assure the appearance of the person as
        required and the safety of the community if the judicial officer finds that there is
        probable cause to believe that the person committed an offense for which a maximum
        term of imprisonment of ten years or more[.]

18 U.S.C. § 3142(e). The Court will discuss each of the above factors as they relate to the facts in

the case at bar.

                                           DISCUSSION

        The parties agree that a rebuttable presumption in favor of detention exists herein based on

the charges against Felix. 18 U.S.C. § 3142(e).

        As our sister circuits have found, section 3142(e)(3)’s presumption in favor of
        detention imposes only a “burden of production” on the defendant, and the
        government retains the “burden of persuasion.” A defendant satisfies his burden of
        production when he comes forward with evidence that he does not pose a danger to
        the community or a risk of flight. Although a defendant’s burden of production is not
        heavy, he must introduce at least some evidence.

        Even when a defendant satisfies his burden of production, however, the presumption
        favoring detention does not disappear entirely, but remains a factor to be considered
        among those weighed by the district court. The presumption remains as a factor

                                                  5
       because it is not simply an evidentiary tool designed for the courts. Instead, the
       presumption reflects Congress’s substantive judgment that particular classes of
       offenders should ordinarily be detained prior to trial. To rebut the presumption,
       therefore, a defendant should present all the special features of his case that take it
       outside the congressional paradigm.

United States v. Stone, 608 F.3d 939, 945–46 (6th Cir. 2010)(citations, quotations, and alterations

omitted).

       In the instant matter, Felix has failed to rebut the presumption. When examining the record,

it is unclear what evidence Felix presented to rebut the presumption. Felix did nothing at his

detention hearing other than proffer the information contained in the pretrial services report.

Counsel indicated that Felix’s mother, father, and brother were in the courtroom and were long-time

residents of the local community. Counsel then attempted to explain why Felix had given multiple

addresses to the authorities and pretrial officer. Counsel also presented that Felix has substance

abuse issues, an issue demonstrated by the fact that Felix tested positive for both marijuana and

cocaine use when tested by pretrial services. Counsel also noted that Felix had a very minor prior

criminal history. In ordering Felix released on bond, the magistrate judge noted:

       Well, having considered the evidence and the arguments, the Court finds that the
       presumption has been overcome in this case. The defendant has ties to the
       community that are fairly strong in terms of family connection. He has a very
       minimal criminal history. Before he could be -- but -- so I find that the evidence does,
       in fact, overcome the presumption that exists and I do believe that conditions can be
       set that would assure the safety of the community and the defendant's appearance in
       this case.

Doc. 13 at 28.

       Initially, it is unclear how the magistrate judge concluded that Felix had “fairly strong” ties

to the community. No testimony was introduced from any of his family members. Moreover,

counsel’s statement that Felix’s family members would be willing to offer him a place to live is


                                                  6
insufficient to rebut the presumption of detention. See United States v. Gray, 20 F. App’x 473, 475

(6th Cir. 2001) (“That evidence apparently would have consisted of testimony by two of Gray’s

relatives who are willing to allow him to live with them pending his new trial. Such evidence is not

sufficient to rebut the presumption in favor of detention.”). Similarly, Felix’s limited criminal

history does not rebut the presumption. See United States v. Perry, No. 16-20062, 2017 WL

1364083, at *10 (E.D. Mich. Apr. 7, 2017) (“Second, Defendant’s argument that he has limited

criminal history does not rebut the presumption of detention or that he is a danger to the community.

See, e.g., Rodriquez, 950 F.2d 88-89 (the government does not need to prove a history of violence

or dangerous conduct to detain a defendant pending trial because he is a danger to the community).”

       Beyond the issues surrounding the presumption of detention, the Court is deeply troubled by

the analysis, or lack thereof, conducted by the magistrate judge prior to her bond determination.

There are numerous troubling details in the record that are wholly unaddressed by the magistrate

judge. First, according to the Government’s proffer, Felix admitted ownership of the revolver to

authorities at the time of his arrest. When interviewed by pretrial services, Felix denied owning any

firearms. Standing alone, that conflict suggests a lack of truthfulness from Felix. This issue was

only compounded by other issues in the pretrial report. Felix informed the pretrial officer that he had

worked for a construction company for the five years prior to his arrest. Inexplicably, Felix was

unable to give the name or the address of the company he alleged to have worked for since October

of 2014. The magistrate judge did not address this issue in reaching her decision.

       In addition, the magistrate judge appears to have given weight to the fact that Felix’s family

members were willing to offer him a residence. In so doing, the magistrate wholly ignored that Felix

was actively using a property owned by his father, 864 Harvard Avenue, to facilitate his drug


                                                  7
trafficking. As such, the offer by Felix’s family members to offer him a place to live does not aide

his cause in seeking to be released on bond. Instead, Felix has demonstrated a willingness to utilize

the generosity of his family members to facilitate his drug trafficking.

       The magistrate judge also ignored the fact that Felix refused to respond when officers

approached the 864 Harvard Avenue residence. Instead, he fled to the upstairs and attempted to

destroy or conceal the methamphetamine in his possession. Finally, the magistrate failed to address

the Government’s information regarding Felix’s admission to owning the revolver. The Government

proffered that the revolver was believed to be stolen, while Felix admitted to purchasing it.

Regardless of how it came into his possession, the record reflects that the revolver was in plain sight

in the residence that Felix was using to facilitate his drug trafficking, only enhancing the danger of

his conduct and his danger to the community.

       Based upon the above, the Court could strip away the presumption of detention in this matter

and still find my clear and convincing evidence that no condition or combination of conditions will

reasonably assure the appearance of the Defendant at trial and that if released from custody, even

with possible conditions, would be a serious risk to the safety of others and the community. As the

Sixth Circuit has noted:

       And our Court routinely affirms, on dangerousness grounds, the pre-trial detention
       of run-of-the-mill drug dealers, even without any indication that the defendant has
       engaged in violence. See, e.g., United States v. Hinton, 113 Fed.Appx. 76 (6th Cir.
       2004) (unspecified drug trafficking charges); United States v. Ortiz, 71 Fed.Appx.
       542 (6th Cir. 2003) (conspiracy to distribute and possess over five kilograms of
       cocaine); United States v. Miller, 39 Fed.Appx. 278 (6th Cir. 2002) (conspiracy to
       possess with intent to distribute marijuana); United States v. Lattner, 23 Fed.Appx.
       363 (6th Cir. 2001) (unspecified “drug trafficking charges”); United States v. Gray,
       20 Fed.Appx. 473 (6th Cir. 2001) (conspiracy to possess with intent to distribute
       seven kilograms of cocaine, testimony from family members insufficient to overcome
       the presumption). To be sure, drug trafficking is a serious offense that, in itself, poses
       a danger to the community. See United States v. Hare, 873 F.2d 796, 798 (5th Cir.

                                                   8
       1989) (stating that “[t]he risk of continued narcotics trafficking on bail constitutes
       a risk to the community,” cited approvingly in many of the previously listed cases);
       see also United States v. Leon, 766 F.2d 77, 81 (2d Cir.1985) ( “[I]t is clear that the
       harm to society caused by narcotics trafficking is encompassed within Congress'
       definition of ‘danger’”).

United States v. Stone, 608 F.3d 939, 947 (6th Cir. 2010). Moreover, Felix is not a run-of-the-mill

drug dealer. He attempted to evade officers and destroy evidence and possessed a firearm. He also

tested positive for the use of both cocaine and marijuana. He could not identify the name or address

of his employer despite asserting that he had worked for the company for five years. He gave

conflicting statements to his arresting authorities and the pretrial officer. He utilized a property

owned by his parents to facilitate his drug trade while simultaneously arguing that the willingness

of his family to house him should allow for bond. In other words, Felix checks every box to suggest

that he is a danger to the community and a flight risk. Accordingly, the magistrate judge’s bond

order is hereby revoked.

                                         CONCLUSION

       This Court finds that no condition or combination of conditions will reasonably assure the

appearance of the Felix at trial and that if released from custody, even with possible conditions, he

would be a serious risk to the safety of others and the community. Therefore, the magistrate judge’s

bond order was improper. Defendant is hereby ordered detained, and a separate detention order will

issue from the Court.

       IT IS SO ORDERED.

Date: November 5, 2019                                 /s/ John R. Adams
                                                      JUDGE JOHN R. ADAMS
                                                      UNITED STATES DISTRICT JUDGE




                                                 9
